United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
LYONS CAMPUS OF VANJHCS, Lyons, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-705
Issued: July 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from an October 9, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
further merit review. As more than 180 days elapsed from the last merit decision of July 5, 2013
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim and
only has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 16, 2011 appellant, then a 47-year-old food service worker, filed a
traumatic injury claim (Form CA-1) alleging that on December 2, 2011 she hurt her left shoulder
and arm while lifting soiled trays. She indicated that she sought medical treatment from Dr. Bin
Yang, MPH on December 2, 2011. The employing establishment noted that it received notice of
appellant’s claim on December 16, 2011. No documentation was received with the claim.
By letter dated May 30, 2013, OWCP advised appellant of the deficiencies in her claim
and was provided 30 days to submit additional evidence. Appellant was specifically asked to
submit a narrative report from her treating physician which contained a well-rationalized opinion
supported by a medical explanation as to how the reported work incident caused or aggravated a
medical condition.
In response, OWCP received employee health notes dated November 1, 2011 through
April 24, 2013, which contained a description of appellant’s work injury in a November 5, 2011
entry; and May 16, 2013 physical therapy instructions, which indicated a diagnosis of left
shoulder tendinopathy.
By decision dated July 5, 2013, OWCP denied the claim. It found that, while the
evidence supports that the injury and/or event(s) occurred as described, the medical component
of fact of injury had not been met as there was no medical evidence containing a medical
diagnosis in connection with the injury and/or event(s). It further noted that, even if appellant
submitted medical evidence which contained a diagnosis, she must also submit evidence that
establishes a diagnosed medical condition causally related to the work injury or event.
On August 19, 2013 OWCP received an August 5, 2013 request for reconsideration from
appellant. In an undated letter, appellant stated that it was not her fault that the employing
establishment did not create the case file when her injury occurred. She indicated that she went
to her primary care physician after seeking medical attention at the employing establishment’s
health unit. Appellant indicated that the employing establishment told her not to worry as they
would take care of this since they failed to do the initial occurrence paper work.
By decision dated October 9, 2013, OWCP denied appellant’s request for reconsideration
without reviewing the merits of the case.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
2

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

2

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
Appellant disagreed with OWCP’s July 5, 2013 decision, finding that she did not
establish that a medical condition had been diagnosed in connection with the December 2, 2011
employment incident. She requested reconsideration.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, she did not advance a relevant legal argument not
previously considered. In her undated request for reconsideration, which OWCP received on
August 19, 2013, appellant contented that the employing establishment delayed in creating her
workers’ compensation case file, which led to the denial of her case. This, however, is not a
relevant legal argument as the July 5, 2013 decision clearly found that appellant had filed a
timely claim and that the claimed employment incident of December 2, 2011 had occurred in the
manner alleged. OWCP denied the claim on the basis that the evidence of record failed to
establish that a medical condition had been diagnosed in connection with the December 2, 2011
employment incident. This medical component of fact of injury must be established by a
medical report from a qualified physician who provides a valid diagnosis of a medical condition
in connection to the December 2, 2011 employment incident. Thus, appellant’s argument has no
bearing on the issue of whether the medical component of fact of injury had been established and
does not establish a legal error by OWCP. Appellant bears the burden of proof to establish her
claim, not the employing establishment. Medical opinions are needed to establish the medical
component of fact of injury and causal relationship. Lay individuals such as appellant are not
competent to render a medical opinion.6 Thus, appellant’s contention does not establish a legal
error by OWCP and she has not submitted a new and relevant legal argument not previously
considered by OWCP.
The Board further finds that appellant also did not submit relevant and pertinent new
evidence not previously considered.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to the requirements under section 10.606(b)(2).
OWCP properly denied her request for reconsideration.7

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Gloria J. McPherson, 51 ECAB 441 (2000).

7

Robert E. Cullison, 55 ECAB 570 (2004); M.E., 58 ECAB 694 (2007) (when an application for reconsideration
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits).

3

On appeal appellant argued her claim has been established. However, the current
medical evidence of file, as discussed above, fails to establish the medical component of fact of
injury. Appellant also provided new evidence on appeal. The Board’s jurisdiction, however, is
limited to evidence that was before OWCP at the time it issued its final decision.8 Because this
evidence was not before OWCP at the time it issued its October 9, 2013 decision, the Board may
not consider this evidence for the first time on appeal.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

4

